                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                              5: 18-CR-00204-D-4
                                                                             \




UNITED STATES OF AMERICA

    v.                                           ORDER

SERGIO AGUSTIN ORTIZ ROMERO




         THIS CAUSE came on to be heard and was heard upon the
                                    ,

Defendant's Motion to Seal the Motion to Continue, which is docket entry

number 282.         The Court is of the opinion that this motion and its

corresponding Order should be filed under seal in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested documents to be

sealed and be filed under seal.

         This the    l(   day of   February   ' 2019.




                      THEHONORABLE JAMES C. DEVER, III
                      UNITED STATES DISTRICT COURT JUDGE
